NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

          JOSEPH FRANK PIOTROWSKI,
               Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5098
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:13-cv-00760-PEC, Judge Patricia E.
Campbell-Smith.
                ______________________

              Decided: January 12, 2018
               ______________________

   JOSEPH FRANK PIOTROWSKI, Cross City, FL, pro se.

     WILLIAM PORTER RAYEL, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant-appellee. Also
represented by CHAD A. READLER, ROBERT E. KIRSCHMAN,
JR., BRIAN A. MIZOGUCHI.
                 ______________________
2                              PIOTROWSKI   v. UNITED STATES



      Before NEWMAN, O’MALLEY, and WALLACH, Circuit
                       Judges.
PER CURIAM.
    Appellant Joseph F. Piotrowski sued Appellee United
States (“the Government”) in the U.S. Court of Federal
Claims, where he, inter alia, raised claims for retirement
pay, challenged his court-martial conviction, and request-
ed correction of his military records. Piotrowski v. United
States, No. 13-760C, 2014 WL 7476033, at *4 (Fed. Cl.
Dec. 30, 2014). The Court of Federal Claims granted the
Government’s motion to dismiss and dismissed each of
Mr. Piotrowski’s claims. See id. at *15.
    Mr. Piotrowski appeals. We have jurisdiction pursu-
ant to 28 U.S.C. § 1295(a)(3) (2012). We affirm.
                       BACKGROUND
    Mr. Piotrowski served in the U.S. Army (“Army”) for
nearly two decades. Suppl. App. 107, 123. Based on an
investigation into allegations of misconduct, Mr. Pi-
otrowski’s Commander recommended on August 10, 2000,
that action be taken against Mr. Piotrowski pursuant to
the Uniform Code of Military Justice (“UCMJ”). Id. at 29,
124. On the same day, Mr. Piotrowski submitted a re-
quest for voluntary retirement at the grade of Captain, id.
at 30–31, 123, but the Army denied that request on No-
vember 3, 2000, because he was not “eligible to retire in
the grade of Captain” as he lacked the sufficient number
of years of commissioned service, id. at 33; see id. at 126.
The denial memorandum advised Mr. Piotrowski to revert
to enlisted status and resubmit the voluntary retirement
application with the “correct retirement grade.” Id. at 33.
Accordingly, Mr. Piotrowski submitted a personnel action
requesting reversion to enlisted status and then place-
ment on the retired list at the grade of Sergeant First
Class. Id. at 33–34, 126–28. This second retirement
request was also denied on November 7, 2000. Id. at 34.
PIOTROWSKI   v. UNITED STATES                            3



    After the Army instituted proceedings pursuant to the
UCMJ in January 2001, Mr. Piotrowski elected to be tried
by court martial. Id. at 35–36, 127. Additional charges
were filed based on alleged criminal conduct Mr. Pi-
otrowski committed during the pendency of the proceed-
ings, see id. at 41–42, 47–48, 127, and Mr. Piotrowski
eventually pled guilty to all of the charges, id. at 37. He
was sentenced to a term of confinement, reprimand,
forfeiture of all pay and allowances, and dismissed from
the Army, id. at 38, 127, but his discharge was stayed
pending any appeals, id. at 43. Following the completion
of the appellate process, Mr. Piotrowski was dismissed
from the Army by letter, effective June 7, 2007. Id. at 55,
128. Thereafter, Mr. Piotrowski received his DD Form
214 Certificate of Release or Discharge from Active Duty
(“DD Form 214”), characterizing his discharge as dishon-
orable. Id. at 59, 128.
    In March 2011, Mr. Piotrowski petitioned the Army
Board for Correction of Military Records (“ABCMR”), id.
at 60–104, seeking clemency, an upgrade of the status of
his discharge from dishonorable to honorable, and correc-
tion of several other items on his DD Form 214, id. at
105–06. The ABCMR granted his Petition in part but
denied his Petition in relation to retirement, clemency,
and upgrade of service. Id. at 119.
     On September 30, 2013, Mr. Piotrowski filed the pre-
sent action in the Court of Federal Claims. Id. at 120.
Mr. Piotrowski alleged, inter alia, that (1) the Army
deprived him of “retirement pay and benefits,” id. at 129;
(2) the court-martial conviction was improper, id. at 121,
131; see Piotrowski, 2014 WL 7476033, at *14 (construing
certain of Mr. Piotrowski’s allegations as a collateral
attack on his court-martial conviction); and (3) the Army
failed to correct his military records, Suppl. App. 130.
Pursuant to the Government’s Motion to Dismiss, the
Court of Federal Claims dismissed the complaint, Pi-
otrowski, 2014 WL 7476033, at *15, holding that its six-
4                               PIOTROWSKI   v. UNITED STATES



year statute of limitations for all claims under its jurisdic-
tion barred the retirement pay claim and the collateral
attack on the court-martial conviction, id. at *12, *14; and
that it lacked jurisdiction over Mr. Piotrowski’s request
for equitable relief to correct his military records because
that claim was not tied to a money judgment, id. at *15.
                        DISCUSSION
        I. Standard of Review and Legal Standard
    “We review the Court of Federal Claims’ decision to
dismiss a case for lack of subject matter jurisdiction de
novo.” Brandt v. United States, 710 F.3d 1369, 1373 (Fed.
Cir. 2013) (citation omitted). In so doing, we “accept as
true all undisputed facts asserted in the plaintiff’s com-
plaint and draw all reasonable inferences in favor of the
plaintiff.” Trusted Integration, Inc. v. United States, 659
F.3d 1159, 1163 (Fed. Cir. 2011) (citation omitted). How-
ever, we review underlying “findings of fact relating to
jurisdictional issues for clear error.” John R. Sand &
Gravel Co. v. United States, 457 F.3d 1345, 1353 (Fed.
Cir. 2006) (citation omitted), aff’d 552 U.S. 130 (2008).
     “Jurisdiction over any suit against the Government
requires a clear statement from the United States waiv-
ing sovereign immunity . . . , together with a claim falling
within the terms of the waiver . . . .” United States v.
White Mountain Apache Tribe, 537 U.S. 465, 472 (2003)
(citations omitted). Pursuant to the Tucker Act, the Court
of Federal Claims has jurisdiction over “any claim against
the United States founded either upon the Constitution,
or any Act of Congress or any regulation of an executive
department, or upon any express or implied contract with
the United States, or for liquidated or unliquidated dam-
ages in cases not sounding in tort.”             28 U.S.C.
§ 1491(a)(1). The Tucker Act, however, “does not create a
substantive cause of action,” but instead requires the
plaintiff to identify a “money-mandating” source of law,
i.e., “a separate source of substantive law that creates the
PIOTROWSKI   v. UNITED STATES                             5



right to money damages.” Fisher v. United States, 402
F.3d 1167, 1172 (Fed. Cir. 2005) (en banc in relevant
part). For a source of substantive law to be money-
mandating, it must be “reasonably amenable to the read-
ing that it mandates a right of recovery in damages”
against the Government. White Mountain, 537 U.S. at
473.
    In addition to identifying a money-mandating source
of substantive law, a plaintiff must file their claim within
the prescribed statute of limitations. See Martinez v.
United States, 333 F.3d 1295, 1316 (Fed. Cir. 2003) (en
banc) (“It is well established that statutes of limitations
for causes of action against the United States, being
conditions on the waiver of sovereign immunity, are
jurisdictional in nature.”). As such, “[e]very claim of
which the [Court of Federal Claims] has jurisdiction shall
be barred unless the petition thereon is filed within six
years after such claim first accrues.” 28 U.S.C. § 2501. A
cause of action accrues “when all events have occurred to
fix the Government’s alleged liability.” Martinez, 333
F.3d at 1303 (internal quotation marks and citation
omitted).
II. The Court of Federal Claims Properly Determined that
     It Lacked Subject Matter Jurisdiction over Mr. Pi-
                    otrowski’s Claims
     On appeal, Mr. Piotrowski’s three primary conten-
tions are that the Court of Federal Claims erred with
respect to (1) its determinations regarding his claim for
retirement pay, see Appellant’s Br. 3–4, (2) his collateral
attack challenging his court-martial conviction, see id. at
3, 5–7, and (3) his request to correct his military records,
see id. at 3. 1 We disagree with all of these contentions.



   1   As construed by the Court of Federal Claims, Mr.
Piotrowski’s Complaint also raised claims for violation of
6                              PIOTROWSKI   v. UNITED STATES



    First, the Court of Federal Claims correctly held that
the statute of limitations bars Mr. Piotrowski’s claim for
retirement pay. See Piotrowski, 2014 WL 7476033, at *9–
12. Mr. Piotrowski submitted his first request for volun-
tary retirement on August 10, 2000, Suppl. App. 123,
which was denied on November 3, 2000, id. at 33; and he
submitted his second request on November 3, 2000, id. at
34, 126, which was denied on November 7, 2000, id. at 34.
A claim for retirement pay accrues on the date the appli-
cation for retirement is decided. See 10 U.S.C. § 3929
(2012) (providing entitlement for retirement pay). There-
fore, Mr. Piotrowski had six years from the later of the
two retirement decision denials to file a claim alleging
error by the Government. However, Mr. Piotrowski filed


the Administrative Procedure Act, breach of an enlist-
ment agreement, promissory estoppel, fraudulent misrep-
resentation, violation of the Eighth Amendment, and
violations of the Due Process and Double Jeopardy Claus-
es of the Fifth Amendment. See Piotrowski, 2014 WL
7476033, at *4, *6–15. However, it is well established
that the Court of Federal Claims does not have jurisdic-
tion over such claims. See Trafny v. United States, 503
F.3d 1339, 1340 (Fed. Cir. 2007) (Eighth Amendment);
Martinez, 333 F.3d at 1313 (Administrative Procedure
Act); James v. Caldera, 159 F.3d 573, 581 (Fed. Cir. 1998)
(Fifth Amendment’s Due Process and Double Jeopardy
Clauses); Chu v. United States, 773 F.2d 1226, 1229 (Fed.
Cir. 1985) (enlistment agreements); Copar Pumice Co. v.
United States, 112 Fed. Cl. 515, 537 (2013) (misrepresen-
tation); Sinclair v. United States, 56 Fed. Cl. 270, 281
(2003) (promissory estoppel). Moreover, the Court of
Federal Claims deemed waived Mr. Piotrowski’s claim for
reimbursement of certain medical costs for failure to raise
this claim before the ABCMR, see Piotrowski, 2014 WL
7476033, at *15, and Mr. Piotrowski does not challenge
that finding, see generally Appellant’s Br.
PIOTROWSKI   v. UNITED STATES                            7



his Complaint on September 30, 2013, more than six
years after the denial of his second retirement applica-
tion.
    Second, the Court of Federal Claims properly deter-
mined that the statute of limitations bars Mr. Pi-
otrowski’s collateral attack on his court-martial
conviction. See Piotrowski, 2014 WL 7476033, at *14.
The general court-martial order convicting Mr. Piotrowski
was issued in June 2002, Suppl. App. 41–43, and that
conviction became final following completion of the appel-
late process on February 8, 2007, more than six years
prior to his September 30, 2013 Complaint, see id. at 54;
see also 28 U.S.C. § 2501.
    Mr. Piotrowski’s counterargument lacks merit. Mr.
Piotrowski argues that the Court of Federal Claims
should have used, for accrual purposes, the date Mr.
Piotrowski received his DD Form 214, which was April 1,
2008. See Appellant’s Br. 3. However, Mr. Piotrowski’s
argument improperly assumes that the statute of limita-
tions begins to run on the date of discharge. Instead, as
we have discussed above, the retirement pay claim ac-
crued upon denial of Mr. Piotrowski’s application for
voluntary retirement and the collateral attack on his
conviction accrued when that conviction became final.
Therefore, the date he was notified of his discharge is
irrelevant for these claims.
    Third, the Court of Federal Claims correctly held that
it could not provide equitable relief to correct Mr. Pi-
otrowski’s military records because the requested relief
was not tied to a money judgment. See Piotrowski, 2014
WL 7476033, at *15. On appeal, Mr. Piotrowski seeks
correction of several alleged errors in his DD Form 214.
See Appellant’s Br. 3; Suppl. App. 130. The Court of
Federal Claims may “order the correction of military
records only ‘incident of and collateral to’ its award of a
money judgment.” Voge v. United States, 844 F.2d 776,
8                              PIOTROWSKI   v. UNITED STATES



781 (Fed. Cir. 1988) (quoting 28 U.S.C. § 1491(a)(2)).
Because the Court of Federal Claims lacked jurisdiction
over any claims for monetary relief, it correctly held that
it also lacked jurisdiction over this claim for equitable
relief. Piotrowski, 2014 WL 7476033, at *15.
                       CONCLUSION
   We have considered Mr. Piotrowski’s remaining ar-
guments and find them unpersuasive. 2 Accordingly, the
Judgment of the U.S. Court of Federal Claims is
                       AFFIRMED
                          COSTS
    Each party shall bear its own costs.




    2   Mr. Piotrowski sought and obtained several ex-
tensions of time to file a reply brief. See Order, Oct. 10,
2017, ECF No. 63; Order, June 15, 2017, ECF No. 60;
Order, May 16, 2017, ECF No. 58. Despite those exten-
sions, he has failed to file one in a timely fashion.